Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing June 25, 2009 VIA EDGAR-CORRESPONDENCE US Securities and Exchange Commission Washington, D.C. 20549 Mail Stop 3561 Attention: Damon Colbert Re: HC Innovations, Inc. From 10-K/A for Fiscal Year Ended December 31, 2008 Filed June 11, 2009 Form 10-Q/A for Fiscal Quarter Ended March 31, 2009 Filed June 11, 2009 File No. 000-52197 Dear Mr. Colbert; HC Innovations, Inc. (the “Company”) hereby respectfully requests an additional ten (10) business days, or until July 21, 2009, within which to file its response to your comments dated June 23, 2009 to the
